Citation Nr: 0639898	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hernia.

2.  Entitlement to service connection for a left orchiectomy, 
to include as secondary to hernia.

3.  Entitlement to service connection for a torn urethra with 
urethritis.

4.  Entitlement to service connection for residuals of a left 
foot fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's service 
connection claims for hernia; for a left orchiectomy, to 
include as secondary to hernia; and for residuals of a left 
foot fracture.  This matter also arises on appeal from an 
April 2005 rating decision of the Muskogee RO, which denied 
service connection for a torn urethra with urethritis. 


FINDINGS OF FACT

1.  The veteran was not diagnosed with, or treated for, 
hernia during service.
 
2.  The veteran was not diagnosed with, or treated for, a 
testicular condition during service.
 
3.  The veteran was not diagnosed with, or treated for, a 
torn urethra with urethritis during service.
 
4.  The veteran was not diagnosed with, or treated for, 
residuals of a left foot fracture during service, nor did 
arthritis of the left foot, if any, manifest to a compensable 
degree within a year after service.

 
CONCLUSIONS OF LAW

1.  Hernia was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left orchiectomy was not incurred in service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 U.S.C.A.         § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).

3.  A torn urethra with urethritis was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Residuals of a left foot fracture were not incurred in 
service, nor may arthritis of the left foot, if any, be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, in regard to the veteran's service connection 
claims for hernia, a left orchiectomy, and residuals of a 
left foot fracture, the RO provided a notice letter in March 
2004, prior to the initial decision on the claims in May 
2004.  In regard to the claim for service connection for a 
torn urethra with urethritis, the RO provided a notice letter 
in December 2004, prior to the initial decision on the claim 
in April 2005.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met.

Regarding the first content requirement, both letters 
informed the veteran that to establish service connection for 
his alleged disabilities, the evidence must show three 
things: (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  The veteran was not informed of the evidentiary 
requirements to establish service connection for his 
orchiectomy as secondary to hernia.  See 38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App., 439, 448 (1995) (en 
banc).  However, as the Board has concluded below that 
service connection is not warranted for hernia, secondary 
service connection cannot be granted as a matter of law, and 
the veteran has not been prejudiced by the lack of 
appropriate notice.  See VAOPGCPREC 5-2004 (June 23, 2004) 
(finding the duty to notify inapplicable when there is no 
legal basis for a claim); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005) (holding no prejudice results from defective 
notice when a benefit could not possibly have been awarded as 
a matter of law), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical or other evidence of a current disability, including 
lay statements regarding observable symptomatology; a medical 
opinion showing an etiological relationship between the 
disability and military service; and sufficient identifying 
information about records the veteran believes are relevant 
to his claims, including VA and private medical treatment 
records, so that VA can obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that VA would obtain his 
service and post-service VA medical records; that VA would 
obtain other military records, if needed; that VA would 
assist him in getting any records, including medical records, 
employment records, or records from other Federal agencies, 
which the veteran told VA about; and that it would provide 
him with a medical examination or get a medical opinion if VA 
decided that it was necessary to make a decision on his 
claims.  The RO also informed the veteran that it would help 
him obtain private treatment records if he filled out certain 
Release of Information forms that would authorize the RO to 
assist him in this regard, and the RO provided him with the 
forms.

Finally, the fourth content requirement has been met.  In 
both letters, the RO instructed the veteran to provide 
"any" evidence in his possession that pertained to his 
claims.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the veteran was provided with notice 
of the type of information and evidence needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Concerning 
this, as the Board has concluded below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The duty to assist the veteran has been satisfied.  Service, 
VA, and private medical records are in the claims folder and 
were reviewed by both the RO and the Board in connection with 
the appellant's claims.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained.  VA 
compensation and pension (C&P) examinations or opinions are 
not needed as the evidence of record does not establish 
treatment or diagnoses of the veteran's claimed conditions 
during service, nor does the evidence show any chronicity of 
symptomatology following service.  38 C.F.R. § 3.159(c)(4).  
For these reasons, the Board concludes that VA has met its 
duty to assist the veteran in this case.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
 
Under section 3.310(a), service connection may be established 
on a secondary basis for a disability which is proximately 
due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Id.; see Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection for certain diseases, such as arthritis, 
may be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

        A.  Entitlement to service connection for hernia.

The veteran is seeking service connection for hernia.  In his 
February 2004 claim, he alleged he was injured and suffered a 
hernia in service when he was assigned to move heavy 
machinery at Letterman General Hospital.  After a careful 
consideration of the record under the laws and regulations as 
set forth above, the Board finds the preponderance of the 
evidence weighs against granting his claim.

Service medical records are negative for any diagnosed hernia 
condition.  On his entrance and separation examinations in 
October 1966 and July 1969, the veteran denied any rupture or 
hernia, and his abdomen and viscera were clinically evaluated 
as normal.

Private medical records indicate the veteran underwent 
operations to repair left inguinal hernias in 1994 and July 
1999.  In May 2000, the veteran complained of another 
possible hernia following heavy lifting at home, but no 
hernia was found on examination.

In a letter dated September 2004, the veteran's private 
urologist, Dr. M.B., wrote that the veteran has been under 
his care for six years for recurrent urinary tract 
infections, a hernia, and urethritis.  The doctor opined that 
the veteran's conditions relate back to an injury he suffered 
during service.

In statements received in October 2004, the veteran's spouse 
and a fellow soldier, D.A., who served with the veteran in 
1967 and 1968, wrote that the veteran suffered a hernia 
during service when he injured himself moving heavy 
machinery.

The Board first observes that the evidence does not establish 
the treatment for, or the diagnosis of, a hernia in service.  
The veteran denied any rupture or hernia at both entrance and 
separation, and the examiners found no medical evidence of 
such a condition.  The evidence of record also fails to show 
any chronic symptomatology following service.  Treatment for 
a hernia is not indicated until 1994, approximately 25 years 
after the veteran's discharge.  The Board finds this gap in 
time significant, and it weighs against the existence of a 
relationship between the veteran's two hernias in the 1990s 
and his military service.  Cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).

The Board acknowledges the opinion of Dr. M.B. in September 
2004, that the veteran's hernias are related to an injury 
during service.  As is true with any piece of evidence, 
however, the credibility and weight to be attached to medical 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  In this case, the doctor did not identify or discuss 
the nature of the alleged injury in service, there is no 
indication that the doctor had access to the veteran's claims 
folder or service medical records, and the doctor provided no 
explanation or medical rationale for his opinion.  The Board 
therefore finds little probative value in his conclusion.
 
The Board has also considered the statements of the veteran's 
spouse and D.A. regarding the veteran's alleged injury in 
service.  There is no indication that they witnessed such an 
injury, and as laypersons, they are not qualified to render a 
medical opinion as to diagnosis or causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the competent 
medical evidence of record shows no diagnosed hernia in 
service, and a 25 year gap in time exists between the 
veteran's discharge and documented treatment for a hernia, 
the Board finds the preponderance of the evidence weighs 
against service connection.

B.  Entitlement to service connection for a left 
orchiectomy, to include as secondary to hernia.

The veteran is seeking service connection for a left 
orchiectomy, to include as secondary to hernia.  He contends 
that an injury and hernia in service resulted in the eventual 
removal of his left testicle.  After a careful consideration 
of the record under the laws and regulations as set forth 
above, the Board finds the preponderance of the evidence 
weighs against granting his claim.

Service medical records are negative for any diagnosed 
testicular condition.  On his entrance and separation 
examinations in October 1966 and July 1969, the veteran's 
genitourinary system was clinically evaluated as normal.

Private medical records indicate that in June 1999, the 
veteran complained that his left testicle did not descend and 
was one-half normal size.  In July 1999, in association with 
a left inguinal hernia repair, the veteran underwent a left 
orchiectomy. 

In a statement dated December 2003, the veteran's private 
urologist, Dr. M.B. wrote that the veteran has been 
hypogonadic for a long time, had lost his left testicle, and 
is on testosterone replacement therapy.

In a statement received in October 2004, the veteran's spouse 
wrote that the veteran suffered a hernia during service when 
he injured himself moving heavy machinery, and that injury 
required the eventual removal of the veteran's left testicle.

Regarding service connection on a direct basis, the competent 
medical evidence of record does not establish the diagnosis 
of, or the treatment for, a testicular condition during 
service.  Examiners at both entrance and separation evaluated 
the veteran's genitourinary system as normal.  The evidence 
of record also fails to show any chronic symptomatology 
following service.  Treatment involving the left testicle is 
not indicated until 1999, approximately 29 years after the 
veteran's discharge.  The Board finds this gap in time 
significant, and it weighs against the existence of a 
relationship between the veteran's July 1999 orchiectomy and 
his military service.  Cf. Maxson, 230 F.3d at 1333.

The Board has considered the statement of the veteran's 
spouse that his orchiectomy is related to an injury and 
hernia during service.  As a layperson, however, she is not 
qualified to render a medical opinion as to diagnosis or 
causation.  See Espiritu, 2 Vet. App. at 494.  As the 
competent medical evidence of record shows no diagnosed 
testicular condition in service, and a 29 year gap in time 
exists between the veteran's discharge and documented 
treatment for his left testicle, the Board finds the 
preponderance of the evidence weighs against service 
connection on a direct basis.

In regard to service connection on a secondary basis, the 
Board, as noted above, has denied service connection for 
hernia.  Accordingly, secondary service connection cannot be 
granted as a matter of law.  38 C.F.R. § 3.310(a); see 
Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).



C.  Entitlement to service connection for a torn urethra with 
urethritis.

The veteran is seeking service connection for a torn urethra 
with urethritis.  He alleges that he tore his urethra during 
service at Letterman General Hospital when he was assigned to 
move heavy industrial machinery.  After a careful 
consideration of the record under the laws and regulations as 
set forth above, the Board finds the preponderance of the 
evidence weighs against granting his claim.

On entrance examination in October 1966, the veteran denied 
frequent or painful urination, kidney stones, or blood in his 
urine.  His genitourinary system was clinically evaluated as 
normal.

In March 1967, the veteran received treatment for gross 
hematuria with clots, which he reported experiencing for one 
week.  The veteran was prescribed gantrisin by a private 
doctor and the condition improved.  The examiner refilled the 
veteran's prescription, noted possible cystitis, and referred 
the veteran for a cystourethroscopy.

The veteran received a separation examination in July 1969.  
He denied frequent or painful urination, but reported a 
kidney stone or blood in his urine.  The examiner noted that 
the veteran had pyuria two years prior, but found his urine 
to be within normal limits at the time of the examination.  
The veteran's genitourinary system was evaluated as normal.

Records from Dr. M.B. dated November 2000 indicate the 
veteran complained of painful urination.  In March 2003, the 
veteran reported right flank pain and hematuria.  Dr. M.B. 
noted that the veteran had a history of renal and ureteral 
calculi.  Diagnostic tests showed the presence of a right 
ureteral stone and a right renal stone, which were 
subsequently treated with lithotripsy.  A cytoscopy was 
performed and findings showed a normal anterior urethra to 
the level of the prostatic fossa. 

In December 2003, Dr. M.B. provided a summary of the 
veteran's genitourinary problems and associated treatments.  
The veteran was noted to have experienced recurrent stones, 
outlet obstruction, hypogonadism, erectile dysfunction, 
lithotripsy, stone manipulation, transurethral resection, the 
removal of his left testicle, and testosterone replacement.

In a letter dated September 2004, Dr. M.B. wrote that the 
veteran has been under his care for six years for recurrent 
urinary tract infections, a hernia, and urethritis, which 
relate back to an injury the veteran suffered while in the 
armed forces.  In statements received in October 2004, both 
the veteran's spouse and D.A. wrote that the veteran injured 
himself moving machinery during service and suffered a torn 
urethra.
 
The Board first observes that the medical evidence of record 
does not establish the in-service diagnosis or treatment of a 
torn urethra with urethritis.  The veteran was found to have 
hematuria in March 1967, but the service medical records make 
no reference to any injury suffered in regard to moving heavy 
machinery, and the examiner noted cystitis as a possible 
cause, not a urethral injury.  The condition was successfully 
treated with antibiotics, and at his separation examination 
in July 1969, the veteran's genitourinary system was 
clinically evaluated as normal.  The examiner did note a 
history of pyuria in 1967, but this would correlate with the 
veteran's diagnosis of hematuria and still does not establish 
a urethral condition.

The evidence of record also fails to establish a current 
diagnosis of a torn urethra.  See Degmetich, 104 F. 3d at 
1332.  A cytoscopy in March 2003 showed a normal anterior 
urethra, and, in a summary of the veteran's genitourinary 
problems in December 2003, Dr. M.B. did not mention a 
urethral injury.

The Board acknowledges the September 2004 statement of Dr. 
M.B., that he has treated the veteran for six years for 
conditions including urethritis that relate to an injury the 
veteran suffered during service.  As is true with any piece 
of evidence, however, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  See Guerrieri, 4 Vet. App. at 471.  
In this case, the doctor did not identify or discuss the 
nature of the alleged injury in service, there is no 
indication that the doctor had access to the veteran's claims 
folder or service medical records, and the doctor provided no 
explanation or medical rationale for his opinion.  The Board 
therefore finds little probative value in his conclusion.  
Further, the evidence fails to show any chronic 
symptomatology of urethritis following service.  Treatment is 
not indicated until the late 1990s, over 20 years after the 
veteran's discharge.  This gap in time significant, and it 
weighs against the existence of a chronic disorder beginning 
in service.  Cf. Maxson, 230 F.3d at 1333.

Accordingly, as the competent medical evidence of record 
shows no diagnosed torn urethra with urethritis in service, 
no chronic symptomatology following service, and does not 
establish a current torn urethra, the Board finds that the 
preponderance of the evidence weighs against service 
connection.

D.  Entitlement to service connection for residuals of a 
left foot fracture.

The veteran is seeking service connection for residuals of a 
left foot fracture.  In his claim, he alleged he had 
experienced stress fractures from wearing the wrong size of 
shoes during boot camp, and since then, it has been necessary 
for him to wear orthotics.  After a careful consideration of 
the record under the laws and regulations as set forth above, 
the Board finds the preponderance of the evidence weighs 
against granting his claim.

On entrance examination in October 1966, the veteran denied 
any foot trouble.  The examiner clinically evaluated his feet 
and lower extremities as normal.

Service medical records dated November 1966 indicate the 
veteran complained of sore feet during his first week of 
training.  X-rays were conducted with negative results.  
Light duty was recommended for 48 hours.

The veteran received a separation examination in July 1969, 
though his actual date of separation was in October 1969.  He 
denied foot trouble, and his feet and lower extremities were 
clinically evaluated as normal.

In September 1969, podiatry records show that the veteran was 
treated for a paronychia nail infection of his left big toe 
(hallux).  The toenail was partially removed and the veteran 
was ordered to quarters for 48 hours.  On follow-up later in 
September, improvement was noted in the veteran's condition 
with recommendations to continue soaking the left toe.

In October 1969, the veteran signed a statement indicating no 
changes in his medical condition since his separation 
examination.

In statements received in October 2004, both the veteran's 
spouse and D.A. wrote that the veteran was prescribed special 
footwear during service.

The veteran received a VA C&P spine examination in March 
2005.  He reported he walks unassisted, feels steady on his 
feet, and does not have a history of falls.  The examiner 
noted that the veteran walks with a mild limp favoring the 
left lower extremity.

The Board first notes that the evidence does not establish 
any left foot fracture or residuals of such a fracture being 
diagnosed in service.  The veteran complained of sore feet in 
November 1966, but X-rays were negative, and pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), dismissed in part and vacated in part on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  The veteran 
did have his toenail removed from his left big toe due to 
infection.  There is no mention of any associated fracture, 
and the condition was noted as improving following removal.  
On separation, the veteran denied any foot trouble and no 
abnormalities were found.

The evidence of record does not show the manifestation of 
arthritis of the left foot within a year of the veteran's 
discharge to allow for service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In fact, the 
first post-service medical evidence of record regarding 
possible left foot trouble does not appear until the 
veteran's VA spine examination in March 2005, when the 
examiner noted the veteran has a mild limp.  This is 
approximately 35 years after the veteran's separation from 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a chronic disorder 
beginning in service.  Cf. Maxson, 230 F.3d at 1333.
 
The Board has considered the statements of the veteran's 
spouse and D.A. regarding special footwear the veteran was 
prescribed in service.  There is no indication in the 
statements as to what condition the footwear was actually 
prescribed to treat, and as laypersons, neither D.A. or the 
veteran's spouse are qualified to render medical opinions.  
See Espiritu, 2 Vet. App. at 294.

Accordingly, as the competent medical evidence of record 
shows no diagnosed left foot disorder in service or chronic 
symptomatology following service, the Board finds that the 
preponderance of the evidence weighs against service 
connection for residuals of a left foot fracture.

The Board acknowledges the veteran's own assertions that his 
alleged disabilities result from his military service.  As a 
layperson, however, he is not qualified to render a medical 
diagnosis or opinion as to causation.  Id.  Accordingly, the 
Board affords no weight to his contentions.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, his claims are denied.


ORDER

1.  Entitlement to service connection for hernia is denied.

2.  Entitlement to service connection for a left orchiectomy, 
to include as secondary to hernia, is denied.

3.  Entitlement to service connection for a torn urethra with 
urethritis is denied.

4.  Entitlement to service connection for residuals of a left 
foot fracture is denied.




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


